Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 30 April 1781
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        Sir,

                            Head Quarters New Windsor 30th April 1781
                        
                        I assure your Excellency, that I feel extreme pain at the occasion of that part of your letter of the 26th
                            Inst. which relates to an intercepted letter of mine published by the enemy. I am unhappy, that an accident should have
                            put it in their power to give to the world any thing from me, which may contain an implication the least disagreeable to
                            you or to the Chevalier Des-Touches. I assure you sincerely, that I have no copy of the original letter in my possession,
                            so that I am unable by a comparison to determine how far the publication may be just. The enemy have fabricated whole
                            letters for me, and even a series of letters; and it is not improbable they may have given a different turn to some of my
                            expressions in the present instance. It would however be disingenuous in me not to acknowledge that I believe the general
                            import to be true. The copy however which your Excellency has sent me differs in some respects from that which the enemy
                            has published, as you will perceive by the inclosed Gazette. Whatever construction it may bear I beg your Excellency will
                            consider the letter as to a private friend—a Gentleman who has the direction of my concerns at home—totally unconnected
                            with public affairs, and on whose discretion I could absolutely rely. No idea of the same kind has ever gone to any public
                            body.
                        When I say that I believe the general import of the publication to be true—I mean it in this sense, that
                            there did appear to me a degree of delay in executing the enterprise, suggested by me—with the causes of which I was not
                            well apprised; and an idea of this kind was, probably, expressed in my letter to Mr Washington—as to the apparent
                            insinuation that the first expedition had been preferred to the one proposed by me, I could not have intended to convey
                            it, because it would have been unjust. I could not but have recollected that my formal proposal
                            did not reach you till after the departure of the first Squadron. My letter however was written in haste, & might
                            have been inaccurately expressed.
                        I have lately learnt (though not officially) that the cause of the delay I have alluded to was a want of
                            Supplies for the Fleet—Impressed with a real esteem for, and confidence in the Chevalier Des Touches, I heard this
                            circumstance with satisfaction.
                        With this explanation I leave the matter to his candor and to yours, and flatter myself it will make no
                            impressions inconsistent with an entire perswasion of my sincere esteem and attachment. I have the honor to be with perfect
                            respect Yr Excellencys Most Obedt and Hble Servant
                        
                            Go: Washington
                        
                    